Citation Nr: 1300371	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  08-14 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for right knee instability, prior to March 4, 2009.  

2.  Entitlement to a disability evaluation in excess of 10 percent for right knee arthritis, prior to March 4, 2009.  

3.  Entitlement to a disability evaluation in excess of 10 percent for a torn medial meniscus of the left knee, prior to December 5, 2011.  

4.  Entitlement to a disability evaluation in excess of 10 percent for left knee arthritis, prior to December 5, 2011.  

5.  Entitlement to a disability evaluation in excess of 30 percent for a total right knee replacement, as of May 1, 2010.  

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  

REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to August 1979 and from November 1981 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  These claims were previously remanded by the Board in September 2009, July 2010 and August 2012.  

The Veteran testified at a hearing before a Veterans Law Judge at the RO in Hartford, Connecticut in April 2010.  A written transcript of that hearing has been prepared and incorporated into the evidence of record.  

The VLJ who conducted the April 2010 Board hearing retired.  In June 2012, the Board sent the Veteran a letter informing him of this and indicating he could have another Board hearing with another VLJ who would ultimately decide this appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2012).  The Veteran responded to this letter noting that he did not want to appear at a hearing.  See Veteran's Statement, dated June 2012.  Thus, the Board will decide his case based on the evidence currently of record.  Id.

The Board notes that while the Veteran has claimed an increased disability evaluation for his left knee, he has been receiving the maximum schedular rating of 100 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5055, since December 5, 2011.  As such, there is presently no case and controversy before the Board.  The Veteran's 100 percent disability evaluation is scheduled to drop to 30 percent as of February 1, 2013.  If the Veteran believes that he is entitled to a disability evaluation in excess of 30 percent for the left knee as of February 1, 2013, then he would need to file a new claim for a higher evaluation at that time.


FINDINGS OF FACT

1.  Prior to December 5, 2011, the Veteran's left knee disability was manifested by flexion limited to 110 degrees with pain, moderate functional impairment and superficial scarring; it was not manifested by limitation of extension, objective manifestations of instability or removed semilunar cartilage. 

2.  Prior to March 4, 2009, the Veteran's right knee disability was manifested by flexion limited to as much as 95 degrees with pain, stiffness, severe functional impairment and superficial scarring; it was not manifested by limitation of extension or objective manifestations of instability.  

3.  As of May 1, 2010, the Veteran's total right knee replacement has been manifested by mild to moderate functional impairment with intermediate degrees of residual weakness, pain or limitation of motion; it has not been manifested by ankylosis, limitation of extension or impairment of the tibia and fibula.  

4.  While the Veteran's service-connected disabilities render him incapable of performing a job involving manual labor, they do not render him incapable of securing or maintaining a substantially gainful occupation that is sedentary in nature.  

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for arthritis of the left knee, prior to December 5, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2012).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for a torn left medial meniscus, prior to December 5, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2012).

3.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for arthritis of the right knee, prior to March 4, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2012).

4.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for right knee instability, prior to March 4, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2012).

5.  The criteria for establishing entitlement to a disability evaluation in excess of 30 percent for a total right knee replacement, as of May 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2012).

6.  The criteria for establishing entitlement to TDIU benefits have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 556 U.S. 396 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters provided to the Veteran in July 2007, June 2008 and July 2010 provided the Veteran with all necessary notice, and the July 2007 letter was sent to the Veteran prior to the initial adjudication of his claims.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in August 2007, September 2010 and September 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  A review of the physical claims file and Virtual VA reveals no record of VA treatment since 2010, the Veteran has not been prejudiced by this fact.  The Veteran has undergone two VA examinations since this time, and during his April 2010 hearing, he testified that he had been receiving treatment from a private physician.  The record contains private treatment notes through January 2012.  VA also attempted to obtain Social Security Administration (SSA) records for the Veteran.  However, VA was notified in August 2012 that the Veteran was denied SSA benefits in August 2010 due to his current employment and his wages.  It does not appear that any medical records were in fact obtained in association with this claim.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its most recent remand directives of August 2012.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Veteran's SSA records were obtained and a Supplemental Statement of the Case (SSOC) was subsequently issued.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Facts

Prior to the receipt of the Veteran's claim, the record reflects that he was seen by VA on an outpatient basis in April 2006.  He was noted to have chronic pain mostly in the left knee.  However, in October 2006, he was seen with complaints of increasing right knee pain for the past two weeks.  Multiple healed surgical scars of the right knee were also noted.  The Veteran was diagnosed with degenerative joint disease of the knee with small effusion.  In December 2006, the Veteran described discomfort in the right knee that worsened when he climbed stairs.  He was noted to have medial instability at this time and it was believed that he could have a tear in the medial meniscus.  

According to a January 2007 X-ray report, the right knee exhibited post-surgical changes and severe degenerative joint disease involving the lateral compartment, tibial plateau and patella.  The left knee revealed minimal sclerosis at the anterior aspect of the patella with degenerative changes.  No acute disease was found.  

A February 2007 VA outpatient treatment note indicates that the Veteran had a full range of motion in the left knee.  Extension was to 0 degrees in the right knee as well, but flexion was limited to 95 degrees.  The Veteran was ambulating independently with no assistive devices.  In May 2007, the Veteran also described stiffness in the right knee.  A September 2007 VA record notes that the Veteran was measured for a medial unloading brace with double upright hinges.  

The Veteran was afforded a VA examination of the knees in August 2007.  The Veteran described symptoms of stiffness and noted that he believed the right knee was unstable and had given out on him in the past.  He also described weakness, fatigability and a lack of endurance.  It was noted that the Veteran worked as a mail carrier and that he was unable to perform his job without relief.  He described pain with every step, but he wanted to hold off on surgery for three more years when he was finished working as a mail carrier.  The Veteran was continuing to work full-time.  He also reported flare-ups on a daily basis with walking resulting in a decreased range of motion.  Examination of the knees revealed stable superficial scarring that did not result in any functional impairment.  The scarring was not painful on examination and it was stable.  There was no effusion or varus/valgus instability.  The Veteran also had negative Lachmans testing, anterior drawer testing and post-drawer testing.  The Veteran had bilateral flexion to 120 degrees and bilateral extension to 0 degrees.  The right knee had some pain at the extremes, but there was no additional limitation due to pain, fatigue, weakness, incoordination or lack of endurance following repetitive use in either knee.  The Veteran was diagnosed with osteoarthritis and post lateral meniscus tear as confirmed by magnetic resonance image (MRI).   The Veteran had extensive surgery and continued to have chronic pain in his right knee and intermittent pain in his left knee.  The Veteran was noted to have significant impairment in his right knee with decreased range of motion and chronic pain.  Nonetheless, the Veteran continued to work full-time.  

According to a January 2008 private treatment note from CT Orthopedics & Sports Medicine, P.C., the Veteran's right knee was getting worse.  The Veteran described progressive pain and stiffness.  In March 2008, the Veteran underwent right knee surgery.  Specifically, three staples and granulation tissue were removed from the right proximal tibia.  A June 2008 record notes advanced arthritis in the right knee.  

The record contains a private treatment record dated August 2008 and signed by a physician with the initials T.W.M.  The Veteran was noted to have severe right knee pain.  He was still working as a letter carrier, walking approximately four miles per day.  It was noted that the Veteran would probably need a knee replacement before his retirement from the postal service in two years.  Private records from the Saint Francis Hospital and Medical Center confirm that the Veteran underwent a total right knee replacement in March 2009.  A May 2009 follow-up note indicates some instability of the right knee.  The physician indicated that hopefully, as the Veteran developed more strength, this could resolve.  A follow-up treatment note dated July 2009 indicates flexion from 95 to 100 degrees.  

The Veteran was also seen by a private physician in December 2008, complaining of left knee pain that was worse than his right.  

According to a statement dated April 2010 and signed by a private physician with the initials M.B., the Veteran was unable to walk more than three hours per day because of knee pain.  As such, his duties carrying letters should be restricted to no more than three hours per day.  

The Veteran was afforded an additional VA examination of the knees in September 2010.  The Veteran reported chronic pain with any weight bearing or activity after 30 minutes.  He also endorsed weakness, stiffness, swelling, fatigability and instability.  He denied locking.  Regarding the left knee, the Veteran reported chronic pain with every step.  He denied stiffness, swelling, instability or giving way, or locking.  He did endorse fatigability.  Examination of the knees revealed full extension to 0 degrees and flexion to 110 degrees, with pain at 110 degrees.  There was no additional limitation of motion upon repetition due to pain, fatigue, weakness or lack of endurance, and no estimated additional decrease in range of motion with flare-ups.  There was no evidence of instability upon examination.  The Veteran was diagnosed with degenerative joint disease of the right knee, status post total knee replacement, associated with decreased motion, surgical scars and muscle wasting in the right calf and thigh secondary to surgery.  He was also diagnosed with degenerative joint disease of the left knee.  The examiner opined that the Veteran had moderate functional impairment as a result of his subjective complaints, although he was working full-time and he was independent in his activities of daily living.  

In November 2011, the Veteran was seen by a private physician with the initials P.B.M.  According to Dr. M, the Veteran had a left knee arthroscopy some 20 years earlier.  The Veteran reported some ligamentous problems after the surgery and that he now seemed to have instability of the left knee.  The Veteran was diagnosed with severe degenerative arthritis of the left knee.  The Veteran underwent a total left knee replacement in December 2011, and according to a January 2012 follow-up note, range of motion testing was from 0 to 110 degrees.  

The Veteran was most recently afforded a VA examination of the lower extremities in September 2012.  The Veteran reported that he was experiencing pain in his knees.  He also described increased pain that required him to stop weight-bearing during flare-ups.  Right knee range of motion testing revealed flexion to 100 degrees (with pain beginning at 90 degrees) and full extension to 0 degrees.  There was no objective evidence of pain upon extension.  Left knee range of motion testing revealed flexion to 95 degrees (with pain beginning at 90 degrees) and full extension to 0 degrees.  There was no objective evidence of pain upon extension.  The Veteran was capable of repeating three repetitions of motion without further limitation.  The Veteran did, however, experience functional loss of the knees resulting in less movement than normal, pain on movement, left knee swelling, atrophy from disuse, disturbance of locomotion and interference with sitting, standing and weight-bearing.  The Veteran had normal knee strength upon flexion and slightly diminished strength upon extension, bilaterally.  There was no anterior or posterior instability in either knee, but there was medial-lateral instability of 0 to 5 millimeters (mm) in the right knee and of 5 to 10 mm in the left knee.  He did not experience recurrent patellar subluxation or dislocation in either knee.  The Veteran also had a history of a meniscal tear of the left knee and a history of bilateral total knee replacements.  The residuals of the Veteran's knee replacements were intermediate degrees of residual weakness, pain or limitation of motion.  The Veteran also used a cane on a regular basis and a brace on an occasional basis.  The Veteran reported that he ceased working as a mail carrier in 2010 because he could not stand for prolonged periods of time, sit in a vehicle or climb stairs.  He reported that he had not resumed work since that time because of his bilateral knee pain and associated limitations.  However, the examiner opined that, based on radiological evidence and the results of the examination, that the Veteran's level of impairment was only mild to moderate.  The medical evidence did not support the proposition that the Veteran's bilateral knee symptomatology rendered him unable to secure and maintain substantially gainful employment in a sedentary or light duty capacity that did not require prolonged standing and walking or climbing.  

Left Knee

For historical purposes, the Veteran was granted service connection for a torn left medial meniscus in an August 1980 rating decision.  A noncompensable disability evaluation was assigned as of August 11, 1979.  A separate 10 percent disability evaluation was assigned for arthritis of the left knee under Diagnostic Code 5003 in a June 2001 rating decision.  The Veteran's disability evaluation for his torn medial meniscus was increased to 10 percent under Diagnostic Code 5259 in an October 2005 rating decision, effective as of March 29, 2005.  

In February 2007, VA received a claim from the Veteran seeking a higher disability evaluation for his left knee disabilities.  These claims were denied in a September 2007 rating decision.  A timely notice of disagreement was received from the Veteran in September 2007, but the previously assigned disability evaluations were continued in a January 2008 statement of the case.  The Veteran appealed the RO's decision to the Board in April 2008.  During the pendency of this claim in an April 2012 rating decision, a 100 percent disability evaluation for a total left knee replacement was assigned under Diagnostic Code 5055, effective as of December 5, 2011.  A 30 percent disability evaluation is to take effect on February 1, 2013, in lieu of the Veteran's previously assigned 10 percent disability evaluations for arthritis and a torn medial meniscus.  Therefore, the Board must decide whether the Veteran is entitled to disability evaluations in excess of 10 percent for arthritis of the left knee and a torn medial meniscus, prior to December 5, 2011.  

With that having been said, the Board finds that the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 10 percent for limitation of motion of the left knee due to arthritis, prior to December 5, 2011, is not warranted.  The Veteran's arthritis of the left knee was rated under Diagnostic Code 5010 for traumatic arthritis, prior to December 5, 2011.  See 38 C.F.R. § 4.71a.  This code instructs the rater to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Upon examination in August 2007, the Veteran was found to have flexion of the left knee to 120 degrees.  The Veteran was capable of 110 degrees of left knee flexion upon examination in September 2010.  The Veteran was capable of flexion to 95 degrees, with pain at 90 degrees, upon examination in September 2012.  Therefore, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 10 percent for arthritis based on limitation of flexion of the left knee is not warranted at any time during the pendency of this claim, as the Veteran has maintained flexion far in excess of 30 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  According to the August 2007 VA examination report, the Veteran was capable of full extension of the left knee to 0 degrees.  Full extension was again achieved upon examination in September 2010.  The Veteran continued to have full extension to 0 degrees upon examination in September 2012.  Therefore, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 10 percent for arthritis based on limitation of extension of the left knee is not warranted at any time during the pendency of this claim.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  In the present case, while there certainly is evidence of left knee pain during the pendency of this claim, the Veteran has still managed to maintain a range of motion far in excess of that deemed necessary to demonstrate entitlement to a higher disability evaluation.  While the Veteran was noted to have pain at 90 degrees in September 2012, the Veteran was in receipt of the maximum schedular rating of 100 percent at this time.  Furthermore, the VA examiners of record have consistently concluded that there was no additional limitation of motion upon repetition due to pain, fatigue, weakness or lack of endurance.  The September 2010 VA examiner further concluded that there was no estimated additional decrease in range of motion with flare-ups.  As such, even when considering the DeLuca criteria, the preponderance of the evidence demonstrates that a higher disability evaluation for limitation of motion is not warranted at any time prior to December 5, 2011.  

Likewise, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 10 percent is not warranted at any time prior to December 5, 2011, for the Veteran's torn medial meniscus of the left knee.  This disability was rated under Diagnostic Code 5259 for the symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.  A 10 percent disability evaluation is the highest evaluation available under this code.  The Board recognizes that the Veteran has intermittently described instability of the left knee during the pendency of this claim, which is rated under Diagnostic Code 5257.  However, objective examination in August 2007 and September 2010 revealed the left knee to be stable.  It was not until the Veteran was examined in November 2011 that he was noted to have instability.  The Veteran subsequently underwent a total left knee replacement on December 5, 2011, and a 100 percent schedular evaluation has been in effect since this time.  As such, a higher or separate disability evaluation for instability of the left knee is not warranted prior to December 5, 2011.  

The Board has also considered whether a higher evaluation may be warranted under any other relevant diagnostic code.  However, there is no evidence of ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain and effusion, impairment of the tibia and fibula or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 and 5263.  As such, there are no further Diagnostic Codes that would allow for a higher disability evaluation prior to December 5, 2011.  

The Board again notes that the Veteran has been in receipt of the maximum schedular rating of 100 percent for his left knee since December 5, 2011.  As such, there is no current case or controversy regarding this disability since this date.  The Veteran is free to file an additional claim for an increased disability evaluation in February 2011 - when his 100 percent schedular evaluation is set to be reduced to 30 percent.  

Finally, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a separate disability evaluation for scarring of the left knee.  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  38 C.F.R. § 4.118.  According to the VA examinations of record, the Veteran's scarring was not deep and resulted in no limitation of motion.  As such, a compensable disability evaluation is not warranted under Diagnostic Code 7801.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Id.  According to the August 2007 VA examination, the Veteran's scarring of the left knee was 2.5 inches by 0.25 inches (0.625 square inches) and 1 inch by 0.25 inches (.25 square inches).  As such, the Veteran's scarring is far less than 144 square inches.  

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Id.  The Veteran's scarring has routinely been found to be stable.  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Id.  The August 2007 VA examiner concluded that the scar was not painful.  Finally, Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.  The August 2007 VA examiner concluded that there was no limitation of function due to left knee scarring.  As such, a separate compensable disability evaluation for scarring of the left knee is not warranted.  

The Board recognizes that the Veteran believes he is entitled to a higher disability evaluation for his service-connected left knee disabilities.  The Veteran testified in April 2010 to instability of the knees, with a sensation of it giving way on a daily basis.  He indicated that his right knee instability was worse than his left knee instability.  However, he stated that the left knee was weaker.  The Veteran also testified before a Decision Review Officer (DRO) in July 2008 that his knees had buckled and that his right knee was weaker than his left knee.  He also indicated that he wore a brace on occasion and that going up stairs exacerbated his pain.  The Veteran has also submitted numerous other statements regarding his pain.  However, while the Board has considered these statements, they fail to reflect that he is entitled to a higher disability evaluation.  Objective examination of the left knee has consistently revealed a range of motion far in excess of that contemplated by a disability evaluation of more than 10 percent.  Also, prior to the assignment of the Veteran's 100 percent disability evaluation following his left knee replacement, objective evaluation of the left knee revealed no instability.  Therefore, despite the Veteran's assertions, the objective evidence of record demonstrates that the schedular criteria for a higher disability evaluation, prior to December 5, 2011, have not been met.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2012).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected left knee disabilities, prior to December 5, 2011, included pain, limitation of motion, and subjective sensations of giving way or weakness.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256-63.  These codes allow for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claims of entitlement to disability evaluations in excess of 10 percent for arthritis of the left knee and a torn meniscus of the left knee, prior to December 5, 2011, must be denied.

Right Knee

For historical purposes, the Veteran was granted service connection for anteromedial rotational instability of the right knee in an August 1980 rating decision.  A noncompensable disability evaluation was assigned as of August 11, 1979.  The Veteran's disability evaluation was increased to 10 percent under Diagnostic Code 5257 in an April 1997 rating decision, effective as of April 1, 1997.  A separate 10 percent disability evaluation was assigned for arthritis of the right knee under Diagnostic Code 5003 in a June 2001 rating decision.  

In February 2007, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied in a September 2007 rating decision.  A timely notice of disagreement was received from the Veteran in September 2007, but the previously assigned disability evaluations were continued in a January 2008 statement of the case.  The Veteran appealed the RO's decision to the Board in April 2008.  During the pendency of this claim in an April 2012 rating decision, a 100 percent disability evaluation for a total right knee replacement was assigned under Diagnostic Code 5055, effective as of March 4, 2009.  As of May 1, 2010, the Veteran's right knee has been rated as 30 percent disabling under Diagnostic Code 5055, rather than being rated separately for symptomatology such as limitation of motion and instability.  The issues currently before the Board, therefore, are entitlement to disability evaluations in excess of 10 percent for arthritis of the right knee and instability of the right knee, prior to March 4, 2009, and entitlement to a disability evaluation in excess of 30 percent for a right total knee replacement as of May 1, 2010.  

With that having been said, the Board finds that the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 10 percent for limitation of motion of the right knee due to arthritis, prior to March 4, 2009, is not warranted.  The Veteran's arthritis of the right knee was rated under Diagnostic Code 5010 for traumatic arthritis.  38 C.F.R. § 4.71a.  As already noted, this code instructs the rater to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003.  Under this code, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5260, a higher disability evaluation of 20 percent will be assigned for limitation of flexion of the leg to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  According to the August 2007 VA examination report, the Veteran had right knee flexion to 120 degrees with some pain at the extremes.  A February 2007 VA treatment record also noted flexion to 95 degrees.  The record contains no further evidence of range of motion testing of the right knee prior to the Veteran's March 2009 total right knee replacement.  Therefore, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 10 percent for arthritis based on limitation of flexion of the right knee is not warranted at any time prior to March 4, 2009.  

Under Diagnostic Code 5261, a higher disability evaluation of 20 percent will be assigned for limitation of extension of the leg to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Upon examination in August 2007, the Veteran was found to have full extension of the right knee to 0 degrees.  The Veteran was also noted to have full extension to 0 degrees upon VA treatment in February 2007.  There is no record of extension limited to 15 degrees or less at any time prior to the right total knee replacement of March 4, 2009.  Therefore, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 10 percent for arthritis based on limitation of extension of the right knee is not warranted at any time prior to March 4, 2009.  

As discussed in the previous section, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca, 8 Vet. App. at 202.  However, the August 2007 VA examiner concluded that while there was evidence of pain upon the extremes of right knee motion, the Veteran did not have any additional limitation due to pain, fatigue, weakness, incoordination or lack of endurance following repetitive use.  While the Veteran did report further decreased motion during flare-ups, there is no evidence of record to suggest that motion was so limited as to warrant a 20 percent disability evaluation for either limitation of flexion or extension.  As such, even when considering the DeLuca criteria, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 10 percent for limitation of motion of the right knee, prior to March 4, 2009, is not warranted.  

Likewise, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 10 percent for instability of the right knee, prior to March 4, 2009, is not warranted.  Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned when there is evidence of slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  A higher disability evaluation of 20 percent is warranted when there is evidence of moderate recurrent subluxation or lateral instability.  Id.  According to a December 2006 VA treatment record, the Veteran did have medial instability of the right knee.  However, it was noted in February 2007 that the Veteran was capable of ambulating without any assistive devices.  The August 2007 VA examiner also concluded upon objective examination that there was no evidence of instability.  The record contains no further objective evidence of instability of the right knee prior to his total right knee replacement of March 4, 2009.  As such, the Veteran's instability of the right knee was more appropriately characterized as "slight," rather than as "moderate," prior to March 4, 2009.  

The Board has again considered whether a higher evaluation may be warranted under any other relevant diagnostic code.  However, there is no evidence of ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain and effusion, removed semilunar cartilage that is symptomatic, impairment of the tibia and fibula or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-58, 5262 and 5263.  As such, there are no further Diagnostic Codes that would allow for a higher disability evaluation prior to March 4, 2009.  

The Veteran was subsequently assigned a 100 percent disability evaluation for his total right knee replacement under Diagnostic Code 5055 as of March 4, 2009.  A 30 percent disability evaluation was assigned as of May 1, 2010.  Under Diagnostic Code 5055, a 100 percent disability evaluation is assigned for one year following the implantation of a prosthesis.  A 30 percent disability evaluation is the minimal rating that may be assigned after this time.  See 38 C.F.R. § 4.71a.  When there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  When there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent disability evaluation is to be assigned.  Id.  

According to the September 2010 VA examiner, there was no evidence of instability upon examination.  The Veteran also exhibited full extension of the right knee to 0 degrees and flexion to 110 degrees.  There was no additional limitation of motion upon repetition due to pain, fatigue, weakness or lack of endurance.  The examiner opined that the Veteran had moderate functional impairment due to this disability and that he was independent in his activities of daily living.  The Veteran again had full extension to 0 degrees upon examination in September 2012 with flexion to 90 degrees, with pain.  The examiner concluded that the Veteran's knee disabilities resulted in intermediate degrees of residual weakness, pain or limitation of motion.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a 60 percent disability evaluation for his total right knee replacement at any time since May 1, 2010.  

The Board has also considered whether a disability evaluation in excess of 30 percent may be warranted under Diagnostic Code 5256, 5261 or 5262 as of May 1, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  However, the Veteran has maintained a significant range of motion with full extension to 0 degrees and without ankylosis.  There is also no evidence of nonunion of the tibia and fibula.  As such, a higher disability evaluation is not warranted under any of these codes, and the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 30 percent for his total right knee replacement at any time since May 1, 2010.  

Finally, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a separate disability evaluation for scarring of the right knee.  In August 2007, the Veteran's scars measured 5 inches by 0.5 inches (2.5 square inches), 7.5 inches by 0.5 inches (3.75 square inches) and 4 inches by 0.5 inches (2 square inches).  As such, a compensable evaluation is not warranted under 38 C.F.R. § 4.118, Diagnostic Code 7802.  The scars were also not deep, they were stable, they were not painful on examination and they resulted in no limitation of function.  As such, a compensable disability evaluation for scarring of the right knee is not warranted under any applicable diagnostic code.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803-05.  

The Board recognizes that the Veteran believes he is entitled to a higher disability evaluation for his service-connected right knee disabilities.  As already discussed, the Veteran testified in April 2010 to instability of the knees, with a sensation of it giving way on a daily basis.  He indicated that his right knee instability was worse than his left knee instability.  However, he stated that the left knee was weaker.  The Veteran also testified before a DRO in July 2008 that his knees had buckled and that his right knee was weaker than his left knee.  He also indicated that he wore a brace on occasion and that going up stairs exacerbated his pain.  The Veteran has also submitted numerous other statements regarding his pain.  However, while the Board has considered these statements, they fail to reflect that he is entitled to a higher disability evaluation.  Objective examination of the right knee has consistently revealed a range of motion far in excess of that contemplated by a higher disability evaluation.  Also, upon objective evaluation of the right knee in August 2007, there was no instability.  Therefore, despite the Veteran's assertions, the evidence of record demonstrates that the schedular criteria for a higher disability evaluation have not been met.  

The Board has again considered whether referral for extraschedular consideration is warranted.  See 38 C.F.R. § 3.321(b).  However, the Veteran's symptoms associated with his service-connected right knee disability have included pain, limitation of motion, and subjective sensations of giving way or weakness.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5055, 5256-63.  These codes allow for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claims of entitlement to disability evaluations in excess of 10 percent for arthritis of the right knee and instability of the right knee, prior to March 4, 2009, and a disability evaluation in excess of 30 percent as of May 1, 2010, must be denied.

TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Board notes that the Veteran currently has a combined disability evaluation of 100 percent.  Therefore, the Veteran meets the percentage requirements for a TDIU laid out in 38 C.F.R. § 3.340 through at least February 1, 2013.  Nonetheless, the preponderance of the evidence of record demonstrates that the Veteran's service-connected disabilities are not so severe as to render him unable to secure or follow a substantially gainful occupation.  At the times of his August 2007 and September 2010 VA examinations, the Veteran was still employed on a full-time basis as a mail carrier.  While the Veteran has since left this position due to joint pain, the preponderance of the evidence demonstrates that the Veteran is not unable to follow any substantially gainful occupation.  According to the September 2012 VA examiner, the Veteran's disability only resulted in mild to moderate impairment and it did not render the Veteran unable to secure and maintain substantially gainful employment in a sedentary or light duty capacity that did not require prolonged standing, walking or climbing.  As such, the preponderance of the evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or maintain all substantially gainful employment.  

The Board recognizes that the Veteran believes he is unemployable as a result of his service-connected knee disabilities.  In an August 2010 statement, the Veteran asserted that he was no longer able to work as a letter carrier because he could not walk, stand or sit for more than 30 minutes without extreme pain.  The Veteran also testified in April 2010 that it was very difficult to walk on his job and that he had to take pain pills just to make it through the day.  Finally, in October 2012, the Veteran asserted that the legal definition of a sedentary job for SSA and the Department of Labor was a job requiring occasional walking and standing.  The Board is not disputing that the Veteran suffers occupational impairment as a result of his service-connected knee disabilities.  This has been confirmed by objective medical examination and testimony of the Veteran.  Likewise, the Board accepts that the Veteran was unable to continue working as a mail carrier due to his knee pain.  However, the preponderance of the evidence of record does not demonstrate that the Veteran's knee disabilities are of such severity to render him incapable of maintaining any form of gainful employment, to include a sedentary position.  The Veteran has maintained a significant degree of pain free motion, is still capable of ambulation and has functional impairment deemed only to be "mild to moderate."  While the Veteran has asserted that he has no history of a sedentary position, this fact alone does not demonstrate that he is in fact totally unemployable.  The record contains no evidence of disability so severe as to render all sedentary employment impossible, and, no information establishing that the Veteran is not qualified for some form of sedentary employment with his 20 plus year history with the US Postal Service.  As such, the Veteran's assertions fail to demonstrate that he is incapable of securing and maintaining any form of gainful employment.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU benefits must be denied.











	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability evaluation in excess of 10 percent for right knee instability, prior to December 5, 2011, is denied.  

Entitlement to a disability evaluation in excess of 10 percent for right knee arthritis, prior to December 5, 2011, is denied.  

Entitlement to a disability evaluation in excess of 10 percent for a torn medial meniscus of the left knee, prior to March 4, 2009, is denied.  

Entitlement to a disability evaluation in excess of 10 percent for left knee arthritis, prior to March 4, 2009, is denied.  

Entitlement to a disability evaluation in excess of 30 percent for a total right knee replacement, as of May 1, 2010, is denied.  

Entitlement to TDIU benefits is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


